Citation Nr: 0843251	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to a total rating for compensation purposes on 
the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the veteran's claim of entitlement to a total 
rating for compensation on the basis of individual 
unemployability (TDIU).  He perfected a timely appeal to that 
decision.  

In his substantive appeal (VA Form 9), received in January 
2006, the veteran requested a Travel Board hearing at the RO.  
However, in July 2008, the veteran withdrew his request for 
the hearing.  38 U.S.C.A. § 20.704(e) (2008).  


FINDINGS OF FACT

1.  The veteran's only service-connected disability is PTSD, 
rated as 70 percent disabling.  

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) is not of such severity as to preclude all 
forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability (TDIU) have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 
4.19 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   


In this case, VA satisfied its duty to notify by means of a 
letter dated in December 2004 from the RO to the veteran 
which was issued prior to the initial RO decision in May 
2005.  That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
December 2005 SOC, the November 2007 SSOC, and the July 2008 
SSOC provided the veteran with an additional 60 days to 
submit additional evidence.  Even if the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided SSOCs in November 2007 and 
July 2008 which reviewed and considered all evidence of 
record.  Therefore, the veteran has been provided with all 
necessary notice regarding his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish a TDIU, and given that he has been 
provided all the criteria necessary for establishing a TDIU, 
the undersigned finds that there has been fundamental 
fairness.  


II.  Factual background.

The veteran's application for TDIU benefits (VA Form 21-8940) 
was received in August 2004.  The veteran indicated that he 
had completed high school, but had no college or other 
education or training.  He had had occupational experience as 
a carpenter; he reported that he became too disabled to work 
in March 2004.  

Submitted in support of the veteran's claim were VA as well 
as private treatment reports dated from July 2004 through 
November 2004.  These records show that the veteran received 
ongoing treatment for PTSD, alcohol dependence, and a right 
shoulder disorder.  A VA triage note, dated July 23, 2004, 
related that the veteran had had a series of mishaps over the 
past several months, resulting in a flare up of psychiatric 
symptoms, including anxiety and panic attacks.  Currently, he 
was sleeping poorly, having nightmares of jail and Vietnam, 
and his mood was depressed and stressed.  It was noted that 
he had had suicidal ideation, but no intent.  The assessment 
was history of alcohol problems, PTSD, recent legal/financial 
trouble, trouble sleeping, lots of anxiety and depression.  

Among the records is a treatment report from Dr. Brian D. 
Snyders, dated in July 2004, indicating that the veteran was 
a new patient who was being seen for complaints of pain in 
the right clavicle and right shoulder.  The veteran reported 
that in December 2003 he was working in California with a 
contractor, which required him to lift large sheets of sheet 
rock over his head while on scaffolding approximately 12 feet 
in the air, when he heard a pop at the clavicle where it 
joints the sternum.  Since then, he had noticed a deformity 
on the anterior portion of his chest at the clavicle region.  
The veteran stated that he had difficulty working and lifting 
since the injury last December.  The assessment was right 
clavicular pain and right shoulder pain.  

The veteran was afforded a VA examination in September 2004.  
At that time, the veteran indicated that he was not presently 
in any psychiatric treatment; he noted that while he had had 
several hospitalizations for substance abuse, he had not had 
any psychiatric treatment for anything else such as 
depression or anxiety.  The veteran indicated that he attends 
AA meetings once a week; his license was suspended until 
approximately November 2004 because of a DUI in June 2004.  
The veteran indicated that he last worked in March 2004 doing 
construction and remodeling; he noted that the job ended 
because there was no more work to be done.  The veteran 
stated that he had not held jobs very long; he had either 
been laid off or walked off jobs.  The veteran reported being 
in constant pain in the clavicle; he stated that he can't do 
anything because of the clavicle.  He did not feel that he 
could return to construction.  

On mental status examination, the veteran was described as 
neatly groomed and casually dressed.  Grooming and hygiene 
were good.  Psychomotor was appropriate.  His mood was 
neutral with congruent affect.  There was no formal thought 
disorder, although he related in dramatic fashion with regard 
to his symptomatology.  He was not delusional, hallucinating, 
disorganized, or paranoid.  There were no cognitive 
limitations.  He was not suicidal or homicidal.  He was quite 
focused on his clavicular pain.  The pertinent diagnoses were 
PTSD and alcohol abuse; the GAF score with respect to the 
PTSD was reported to be 60, a score reflecting moderate 
symptomatology.  The examiner stated that the veteran was 
capable of performing activities of daily living.  He had 
mild difficulty establishing and maintaining effective work 
and social relationships; he did not have difficulty 
understanding complex commands, and he was not described as a 
danger to himself or others.  

In a statement dated in November 2004, Dr. John K. Shuster 
stated that the veteran's biggest problem was a right 
sternoclavicular dislocation combined with some shoulder 
pain, but also some problems that could not be defined.  Dr. 
Shuster noted that the veteran had some weird numbness and 
tingling in his legs, which he could not really define.  He 
also noted that the veteran had right cubital tunnel syndrome 
and probably some mechanical symptoms in his shoulder.  

Of record is another statement from Dr. Snyders, dated in 
December 2004, indicating that the veteran had been seen in 
his office for right clavicular and shoulder pain; the 
veteran stated that this began while hanging sheet rock in 
California.  Dr. Snyder stated that the veteran also had a 
history of PTSD.  He noted that the veteran recently lost his 
brother and he was having difficulty coping with his death.  
The veteran described increased agitation while in the 
presence of individuals of Asian or Black race; it was 
recommended that the veteran seek PTSD counseling.  

Received in August 2005 were records from the Social Security 
Administration.  In January 2005, the veteran was awarded SS 
disability benefits; the veteran was determined to have 
become disabled, effective March 14, 2004, primarily due to 
osteoarthrosis and allied disorders and a secondary diagnosis 
of substance and alcohol abuse.  In a statement dated January 
19, 2005, Dr. N.E. Staley noted that, despite the veteran's 
PTSD, alcoholism and his multiple rehab failures, he had 
maintained employment as a carpenter until December 2003 when 
he was lifting a sheet of drywall and heard a loud pop in the 
right shoulder.  Dr. Staley indicated that the veteran had 
not been able to work since that time and there had been the 
usual slow workup with L&I type injuries.  

In yet another statement, dated in March 2006, Dr. Snyder 
stated that the veteran was initially evaluated for a labor 
and industries claim with right shoulder pain and deformity 
at the sternoclavicular joint; he noted that the veteran was 
currently disabled by that pain and unable to work.  He noted 
that the veteran also had a history of PTSD, but he was 
unsure whether he carried the official diagnosis.  Dr. Snyder 
stated that the veteran had some osteoarthritis in his neck 
and back, which may be contributing to some of his orthopedic 
pain.  He also noted that the veteran tended to become quite 
anxious in closed environments as well as public places.  The 
veteran reported the inability to cope with being in the 
presence of anybody of Asian origin.  Dr. Snyder indicated 
that he was only able to offer the objective findings for 
shoulder injury as documented by the local orthopedic 
surgeons, neurologist, and rehabilitation specialists.  

During a VA clinical visit in April 2006, the veteran stated 
that he tried to work but he ended up moving to Hollywood; he 
stated that he lasted only 4 months before getting fired.  It 
was noted that his last GAF score was 55 in August 2004.  The 
assessment was PTSD with nightmare and inability to hold 
gainful employment due to irritability and distrustfulness.  
When seen in August 2006, the veteran stated that he was 
really upset; he reported nightmares, difficulty sleeping, 
and increasing anger.  The assessment was ongoing PTSD 
symptoms becoming more manifest the longer he stays away from 
alcohol; the examiner stated that the veteran was rendered 
unemployable due to his poor affect modulation from the PTSD.  
In July 2007, the veteran indicated that he was not drinking, 
but he was experiencing 

substantial anxiety; the assessment was PTSD, with moderate 
symptoms.  When seen in October 2007, the veteran reported 
feeling well and stated that his mood had been stable; the 
assessment was PTSD, symptoms improved.  


III.  Legal analysis.

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the veteran meets the percentage requirements 
set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
He is service connected for a single disability, PTSD, rated 
as 70 percent disabling.  As a result, the schedular 
requirements for the assignment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).  

In order to establish entitlement to TDIU benefits, there 
must be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (1) (2008).

In this case, the preponderance of the evidence is against a 
finding that the veteran's service-connected disability makes 
him unemployable.  Significantly, in his application for 
TDIU, the veteran reported that he had last worked full-time 
as a carpenter in March 2004; in his substantive appeal, he 
claimed to have put his fist through a door at work because 
he was in an area with Asians and he had a flashback.  The 
veteran stated that he was dismissed.  However, the records 
indicate that, while the veteran experienced anxiety and 
depression related to his PTSD, he was able to maintain 
employment until he injured his right shoulder while lifting 
sheet rock at work in December 2003.  The Board further finds 
that there is no competent medical evidence of record which 
reflects that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected PTSD.  What the record does show is that he 
experiences significant impairment due to nonservice-
connected right shoulder disability.  As noted above, records 
received from the SSA reflect that the veteran was awarded 
disability benefits due to primary and secondary diagnoses of 
osteoarthrosis and allied disorder (right clavicular and 
right shoulder pain), substance abuse and alcohol dependence, 
respectively.  This is corroborated by the March 2006 from 
Dr. Snyders, wherein he stated that the veteran was currently 
disabled because of the right shoulder pain and he was unable 
to work.  In an April 2006 VA progress note, the examiner 
gave a diagnosis of PTSD with nightmaring and inability to 
hold gainful employment due to irritability and 
distrustfulness; however, he failed to provide a rationale 
for the opinion.  

There is no evidence showing that his service-connected 
condition is of such severity as to preclude substantially 
gainful employment.  In Van Hoose, the Court noted, the sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a) (2008).  In this case, 
there is simply no evidence to warrant referral for extra-
schedular consideration of a total disability rating based on 
the veteran's service-connected disability.  The veteran's 
service-connected disability may affect his abilities to some 
degree, but there is no evidence that his service-connected 
disability prevent him from being able to perform some other 
type of substantially gainful employment as a result of his 
condition.  Rather, the records indicate that he stopped 
working and is unable to work as a result of a work related, 
nonservice-connected, right shoulder disorder.  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected PTSD.  
Again, his only service-connected disability is PTSD, which 
is rated as 70 percent disabling.  

The persuasive evidence, however, shows that it is disability 
primarily as a result of a non-service-connected right 
shoulder disorder and associated arthritis in the cervical 
spine that precludes his working.  Therefore, his claim for 
entitlement to TDIU must be denied.  

Moreover, the veteran, as a layperson, cannot render an 
opinion as to whether he is precluded from gainful employment 
by his service-connected disability.  While he can testify as 
to the lay-observable residuals of this disorder, he has 
presented no evidence that he has the expertise needed to 
render an opinion as to the impact that his condition has 
upon his ability to work.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Rather, the objective evidence 
clearly shows that, although his PTSD symptoms cause some 
impairment, his service-connected disability does not 
preclude all forms of gainful employment.  

If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  In this case, although the veteran alleges 
that he is unemployable due to his service-connected PTSD, 
his contentions are not supported by the record.  Following 
the VA examination in September 2004, the VA examiner 
assigned a GAF score of 60 to the PTSD and reported that the 
veteran had mild difficulty establishing and maintaining 
effective work and social relationships.  The Board places 
more weight on the medical experts in this regard.  Thus, 
after considering all the evidence, the Board finds that the 
preponderance of it 










is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  As a result, the Board 
finds that the criteria for a TDIU are not met, and the claim 
is denied.  


ORDER

Entitlement to a total rating for compensation based on 
individual unemployability is denied.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


